r

 

A(j 245B (CASDRev. 08/'14) Judgment in a Petty Criminal Case

 

 

  

 

  

UNITED STATES DISTRICT COURT
.' g l , Coost
soUTHERN DISTRICT oF CALIFORNIA SOU§ Lwil,§f§‘l§MW

BY
UNITED STATES OF AMERICA .]UDGMENT IN A C MINAL CASE
V_ (F or Offenses Committed On or Afcer November l, 1987)

 

 

 

Roberto Solorzano-Ahumada
Case Number: lScr434l-CEA

Elana Fogel, F ederal Defenders lnc.
Defendant’s Attomey

REGISTRATIoN No. 20981031

|`__| _

The Defendant:

pleaded guilty to count(s) l of the Superseding Information

I:I was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Number§s!
8: 1325 Improper Entry by an Alien (Misdemeanor) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment
I:I The defendant has been found not guilty on count(s)
le Count(s) Underlying Counts are dismissed on the motion of the United States.
w Assessment: $10.00 - Waived
>!4 Fine Waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Nove __¢ er 1.4 2018

 

 

HON. CL ON E. AVERITTE
UNITED TATES MAGISTRATE .lUDGE

lScr434 l -CEA

 

"¢‘

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Roberto Solorzano-Ahumada Judgment - Page 2 of 2
CASE NUMBER: 18cr434 l -CEA

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
5 Months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

l]l:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
i:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

l:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Of`fice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

1801'4341#CEA

